Citation Nr: 1514729	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to November 1998 with additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Veteran submitted a statement and a "Request and Authorization for Active Duty Training/Active Duty Tour" which identifies additional dates of qualifying service that were not considered by the RO at the time of the most recent May 2013 statement of the case (SOC).  This evidence is pertinent to his claim.  The Veteran has not waived initial RO review of this evidence.  Accordingly, the RO must be given an opportunity to review this additional evidence, conduct any additional development and issue a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should complete any additional development indicated by the additional evidence submitted by the Veteran, to include contacting DoD and/or the appropriate military authority to request information as to the Veteran's eligibility for Chapter 33 educational assistance benefits, to include verification of any additional periods of service specified by the Veteran.  

If this additional development is requested, the request should be in writing and not through a database inquiry.  DoD and/or the appropriate military official should be asked to review the additional evidence, as well as any information in its own system, and determine whether the Veteran has qualifying service for educational assistance under Chapter 33.  The AOJ should ask DoD to provide an explanation of its determination, including why any evidence provided by the Veteran does not show active duty, if such a determination is made.  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.  All requests should be documented, as well as any responses, negative or positive.  

2.  After completing the requested action, the RO should readjudicate the claim in light of the additional evidence.  If the claim remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




